Case 1:18-cr-00259-PAB Document 78 Filed 12/23/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00259-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. GUERRERO MORA MONTOYA,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter comes before the Court on defendant’s Motion for Temporary

Release From Custody Pending Sentencing [Docket No. 66], wherein defendant

Guerrero Mora Montoya moves, pursuant to 18 U.S.C. § 3142(i), for temporary release

from presentence detention due to the COVID-19 pandem ic. Docket No. 66. Mr.

Montoya claims that he is in a high risk category from COVID-19 due to tuberculosis

and hepatitis-C. Id. at 2. He states that, if granted temporary release to the time of

sentencing, he would live with his wife and son at his in-laws’ house in Monte Vista,

Colorado. Id. at 3. Mr. Montoya is incarcerated at the Federal Correctional Institute

Englewood in Littleton, Colorado. Docket No. 73 at 4. Def endant states that, while

incarcerated, he has taken self-improvement, substance abuse, anger management,

alcohol, and parenting classes. Docket No. 66 at 2-3. The United States filed a

response opposing defendant’s motion. Docket No. 73.
Case 1:18-cr-00259-PAB Document 78 Filed 12/23/20 USDC Colorado Page 2 of 3




      Mr. Montoya had a detention hearing on January 25, 2019. Docket No. 15. The

magistrate judge’s order of detention notes that defendant was subject to the rebuttable

presumption that no condition or combination of conditions could assure his

appearance or the safety of the community under 18 U.S.C. § 3142(e)(3) and (f).

Docket No. 17 at 1. When the defendant was arrested during a traffic stop, he was in

possession of drugs, drug paraphernalia, a significant amount of cash, and two

handguns. Id. A search of his home revealed 16 more firearms, including two that

were unregistered, even though they were modified in a way that required registration.

Id. Defendant was a convicted felon at the time, and thus forbidden from possessing

firearms. Id. Defendant has prior felony arrests and convictions in California and has

no employment history since 2014. Id.

      On July 8, 2019, Mr. Montoya pled guilty to Possession of Unregistered Firearms

in violation of 26 U.S.C. § 5861(d). Docket No. 41 at 1. The maximum statutory

penalty is not more than 10 years imprisonment; not more than a $10,000 fine, or both;

not more than 3 years supervised release; and a $100 special assessment fee. Id. at 4.

Mr. Montoya is set for sentencing on March 26, 2021. Docket No. 77.

      Title 18 U.S.C. § 3142(i) states, in part, that “[t]he judicial of ficer may, by

subsequent order, permit the temporary release of the person . . . to the extent that the

judicial officer determines such release to be necessary for preparation of the person’s

defense or for another compelling reason.” Mr. Montoya provides no authority

demonstrating that, given he has already pled guilty, § 3142(i) applies to him. The

Court finds that § 3142(i) does not apply to defendant. See United States v. Duncan,



                                              2
Case 1:18-cr-00259-PAB Document 78 Filed 12/23/20 USDC Colorado Page 3 of 3




452 F. Supp. 3d 1016, 1024 (D. Kan. 2020) (f inding that § 3142(i) does not apply to a

person seeking release pending sentencing); United States v. Felix, 452 F. Supp. 3d

729, 730 (N.D. Ohio 2020) (same). Rather, release of a defendant pending sentencing

is governed by 18 U.S.C. § 3143. Duncan, 452 F. Supp. 3d at 1024. W herefore, it is

      ORDERED that defendant’s Motion for Temporary Release from Custody

Pending Sentencing [Docket No. 66] is DENIED.



      DATED December 23, 2020.


                                        BY THE COURT:



                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           3
